Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 2, 2015

                                     No. 04-15-00412-CR

                                     Javier CARDENAS,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1577
                           Honorable Steve Hilbig, Judge Presiding


                                        ORDER

        Appellant’s motion for extension of time to file brief is GRANTED. The appellant’s brief
is due on November 20, 2015.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court